Title: To Benjamin Franklin from the Earl of Shelburne, 28 April 1782
From: Shelburne, William Petty, Earl of
To: Franklin, Benjamin


Shelburne House 28th. April 1782.
I have received much Satisfaction in being assured by you, that the Qualifications of Wisdom & Integrity which induced me to make Choice of Mr. Oswald, as the fittest Instrument for the renewal of our Friendly Intercourse, have also recommended him so effectually to your Approbation & Esteem. I most heartily wish that the Influence of this first communication of our mutual Sentiments may be extended to a happy Conclusion of all our Public Differences.—
The Candour, with which Monsieur le Comte de Vergennes expresses his most Christian Majesty’s Sentiments and Wishes on the Subject of a speedy Pacification is a pleasing Omen of its accomplishment. His Majesty is not less decided in the same Sentiments & Wishes, and it confirms his Majesty’s Ministers in their Intention to act in like manner, as most consonant to the true Dignity of a great Nation.
In consequence of these Reciprocal Advances Mr. Oswald is sent back to Paris for the purpose of arranging & settling with you the preliminaries of Time and Place, and I have the Pleasure to tell you, that Mr Laurens is already discharged from those Engagements, which he enter’d into, when he was admitted to Bail.
It is also determined that Mr Fox, from whose Department that Communication is necessarily to proceed, shall send a proper Person, who may confer and settle immediately with Monsr de Vergennes the further Measures and Proceedings, which may be judg’d proper to adopt towards advancing the Prosecution of this Important Business. In the mean time Mr Oswald is instructed to communicate to you my Thoughts upon the principal Objects to be settled.
Transports are actually preparing for the purpose of conveying your Prisoners to America to be there exchanged, and we trust, that you will learn, that due Attention has not been wanting to their accommodation & good treatment.—
I have the honour to be with very sincere Respect, Dear Sir, Your faithful & obedient humble Servant
Shelburne
